1

2

3

4                           IN THE UNITED STATES DISTRICT COURT
5                         FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA,                      Case No.: 1:19-CR-00070-001 LJO
8                          Plaintiff,                ORDER OF RELEASE
9           v.
10    JOSE REYES-DELGADO,
11                         Defendant.
12

13          The criminal charge brought by the Government went to trial on October 29, 2019. That
14
     charge was dismissed by motion by the Defense, a motion that was granted.
15
            IT IS HEREBY ORDERED that the defendant shall be released forthwith, BUT ONLY
16
     AS TO THE CHARGE CURRENTLY BEFORE THIS COURT IN THE ABOVE INDICATED
17
     CASE NUMBER. Nothing the Court did on the record, nor is doing now, affects any other case,
18

19   hold, or warrant. He is being released only on THE INSTANT CASE.

20

21   IT IS SO ORDERED.
22
        Dated:    October 30, 2019                      /s/ Lawrence J. O’Neill _____
23                                              UNITED STATES CHIEF DISTRICT JUDGE
24

25

26

27

28
